UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7195



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YVONNE RENE LEIGH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-406-A, CA-97-1087-AM)


Submitted:   July 2, 1998                  Decided:   July 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yvonne Rene Leigh, Appellant Pro Se.   Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. We decline to address the district

court’s comment that Appellant’s § 2255 motion was barred by the

one-year   limitations   period   imposed   by   the   Antiterrorism   and

Effective Death Penalty Act of 1996, 28 U.S.C.A. § 2255 (West Supp.

1998), because we find that the district court correctly denied

Appellant’s motion on alternative grounds. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the district

court’s finding that Appellant’s downward departure claims could

not be raised in a § 2255 proceeding and its determination that her

sentencing claim was barred because it had been raised on direct

appeal. United States v. Leigh, Nos. CR-94-406-A; CA-97-1087-AM

(E.D. Va. July 29, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                               DISMISSED




                                   2